Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 14 January 2022 has been entered.  Claims 1-6, 10-12 and 16-18 have been amended.  Claims 1-7, 9-12 and 15-20 are pending, of which claim 1 and claim 12 are in independent form.  
Response to Argument
Base on amended claims and applicant's arguments, the 103 rejection for claims 1-7, 9-12 and 15-20 has been withdrawn.  
Status of Claims
Claims 1-7, 9-12 and 15-20 are pending, of which claim 1 and claim 12 are in independent form.

Allowable Subject Matter
Claims 1, 4-5, 9, 11-12, 16 and 18-20 are allowable subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, line 2, recites the limitation “the system components”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a first set of system components and a second set of system components.
Claim 3, line 3, recites the limitation “potential deployment”.  Does “potential deployment” in claim 3 refer to “potential deployment” in claim 1?
Claim 3, line 4, recites the limitation “the subset of software applications”.  There is insufficient antecedent basis for this limitation in the claim. Does “the subset of software applications” in claim 3 refer to “a subset of the second set of software applications” in claim 1?
Claim 6, line 2, recites the limitation “second agent”.  Is it “a second agent”?
Claim 7, line 6, recites the limitation “the deployed software patch”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10, line 3, recites the limitation “the agent”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a data collection agent.  Clam 6 recites a second agent.
Claim 10, line 3, recites the limitation “the compute device”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a first compute device and a second compute device.
Claim 15, line 2, recites the limitation “the system components”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a first set of system components and a second set of system components.
Claim 17, line 2-4, recites the limitation “the deployed software patch”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 2, 3, 6, 7, 10, 15 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199